Deen, Presiding Judge.
1. Under the decisions in Pike v. Universal C. I. T. Credit Corp., 125 Ga. App. 83 (2) (186 SE2d 482) and Leach v. Midland-Guardian Co., 127 Ga. App. 562 (194 SE2d 260), the finance charges on this time price sale of an automobile (including insurance premiums) was not usurious.
2. So far as this record shows, no objection was entered by the appellant to the holding of a foreclosure hearing by the court without a jury, and the question cannot be raised on appeal for the first time. Chappell v. Small, 194 Ga. 143 (2) (20 SE2d 916).

Judgment affirmed.


Evans and Stolz, JJ., concur.

Rogers, Magruder & Hoyt, Karl M. Kothe, for appellee.